EXHIBIT 10.1




HELIX ENERGY SOLUTIONS GROUP, INC.
2005 LONG TERM INCENTIVE PLAN
(As Amended and Restated Effective January 1, 2017)
ARTICLE I
 
ESTABLISHMENT, PURPOSE AND DURATION
1.1Amendment and Restatement. The Company hereby amends and restates the “Helix
Energy Solutions Group, Inc. 2005 Long Term Incentive Plan,” as set forth in
this document. The Plan permits the grant of Options, SARs, Restricted Stock,
Restricted Stock Units, Cash Awards and Performance Awards. The Plan shall
become effective on the latest of (a) the date the Plan is approved by the Board
(b) the date the Plan is approved by the holders of at least a majority of the
outstanding shares of voting stock of the Company and (c) if the provisions of
the corporate charter, by-laws or applicable state law prescribes a greater
degree of stockholder approval for this action, the approval by the holders of
that percentage, at a meeting of stockholders.
1.2Purpose of the Plan. The purpose of the Plan is to provide incentives to
directors, corporate officers and other employees of the Company and its
Affiliates by enabling them to acquire shares of common stock of the Company and
to receive other compensation. based on the increase in value of the common
stock of the Company or certain other performance measures. The Plan is intended
to advance the best interests of the Company, its Affiliates and its
stockholders by providing those persons who have substantial responsibility for
the management and growth of the Company and its Affiliates with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment with the Company and its Affiliates.
1.3Grants Under the Plan. The applicable provisions of the Plan will continue in
effect with respect to an Award granted under the Plan for as long as such Award
remains outstanding.


ARTICLE II
 
DEFINITIONS
The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.
2.1“Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than 50
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.




--------------------------------------------------------------------------------




2.2“Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Cash Awards and
Performance Awards in each case subject to the terms and provisions of the Plan.
2.3“Award Agreement” means an agreement that sets forth the terms and conditions
applicable to an Award granted under the Plan.
2.4“Board” means the board of directors of the Company.
2.5“Cash Award” means an Award denominated in cash and granted pursuant to
Article IX.
2.6“Change in Control” has the meaning prescribed in an Award Agreement between
the Company and a Holder, or, if there is no Award Agreement, means the
occurrence of any of the following events: (a) there shall be consummated
(i) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Stock
would be converted into cash, securities or other property, other than a merger
of the Company where a majority of the Board of the surviving corporation is,
and for a two-year period after the merger continues to be, persons who were
directors of the Company immediately prior to the merger or were elected as
directors, or nominated for election as director, by a vote of at least
two-thirds of the directors then still in office who were directors of the
Company immediately prior to the merger, or (ii) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company; (b) the shareholders of the
Company shall approve any plan or proposal for the liquidation or dissolution of
the Company; or (c) (i) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act, other than the Company or a subsidiary thereof or
any employee benefit plan sponsored by the Company or a subsidiary thereof,
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 20 percent or more of
the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, and
(ii) at any time during a period of two years after such “person” becomes such a
beneficial owner, individuals who immediately prior to the beginning of such
period constituted the Board shall cease for any reason to constitute at least a
majority thereof, unless the election or the nomination by the Board for
election by the Company’s shareholders of each new director during such period
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such period.
2.7“Code” means the United States Internal Revenue Code of 1986, as amended.
2.8“Committee” means a committee of at least two persons, who are members of the
Compensation Committee of the Board and are appointed by the Compensation
Committee of the Board, or, to the extent it chooses to operate as the
Committee, the Compensation Committee of the Board. Each member of the Committee
in respect of his or her participation in any decision with respect to an Award
intended to satisfy the requirements of Section 162(m) of the Code must satisfy
the requirements of “outside director” status within the meaning of
Section 162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt


2

--------------------------------------------------------------------------------




under Rule 16b-3 under the Exchange Act, the requirements of Rule 16b-3(d)(1)
under the Exchange Act with respect to committee action must also be satisfied.
For all purposes under the Plan, the Chief Executive Officer of the Company
shall be deemed to be the “Committee” with respect to Options, SARs and
Restricted Stock granted by him or her pursuant to Section 4.1.
2.9“Company” means Helix Energy Solutions Group, Inc., a Minnesota corporation,
or any successor (by reincorporation, merger or otherwise).
2.10“Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
2.11“Covered Employee” means any Employee who is or may be a “covered employee,”
as defined in Code Section 162(m).
2.12“Disability” means as determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Holder that would
entitle him or her to payment of disability income payments under the Company’s
long term disability insurance policy or plan for employees as then in effect;
or in the event that the Holder is not covered, for whatever reason under the
Company’s long term disability insurance policy or plan for employees or in the
event the Company does not maintain such a long term disability insurance
policy, “Disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
2.13“Employee” means (a) a person employed by the Company or any Affiliate as a
common law employee or (b) a person who has agreed to become a common law
employee of the Company or any Affiliate and is expected to become such within
six (6) months from the date of a determination made for purposes of the Plan.
2.14“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
2.15“Fair Market Value” of the Stock as of any particular date means (1) if the
Stock is traded on a stock exchange, the closing sale price of the Stock on that
date as reported on the principal securities exchange on which the Stock is
traded, or (2) if the Stock is traded in the over-the-counter market, the
average between the high bid and low asked price on that date as reported in
such over-the-counter market; provided that (a) if the Stock is not so traded,
(b) if no closing price or bid and asked prices for the stock was so reported on
that date or (c) if, in the discretion of the Committee, another means of
determining the fair market value of a share of Stock at such date shall be
necessary or advisable, the Committee may provide for another means for
determining such fair market value.
2.16“Fiscal Year” means the Company’s fiscal year.
2.17“Holder” means a person who has been granted an Award or any person who is
entitled to receive Shares under an Award.
2.18“Incentive Option” means an incentive stock option that is intended to
satisfy the requirements of Section 422 of the Code.


3

--------------------------------------------------------------------------------




2.19“Maximum Statutory Tax Rate” means the applicable maximum statutory federal,
state and local tax rates in the Holder’s jurisdiction (including the Holder’s
share of payroll and similar taxes), even if the maximum rate exceeds the
highest rate that may be applicable to the specific Holder.
2.20“Option” means an option to purchase Stock granted pursuant to Article V.
2.21“Option Price” shall have the meaning ascribed to that term in Section 5.4.
2.22“Optionee” means a person who is granted an Option under the Plan.
2.23“Option Agreement” means a written contract setting forth the terms and
conditions of an Option.
2.24“Performance Award” means an Award made pursuant to Article X to an Employee
which is subject to the attainment of one or more Performance Goals.
2.25“Performance Goal” means one or more standards established by the Committee
to determine in whole or in part whether a Performance Award shall be earned.
2.26“Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.
2.27“Plan” means the Helix Energy Solutions Group, Inc. 2005 Long Term Incentive
Plan, as set forth in this document and as it may be amended from time to time.
2.28“Qualified Performance Awards” has the meaning set forth in Section 10.3.
2.29“Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VII.
2.30“Restricted Stock Award” means an authorization by the Committee to issue or
transfer Restricted Stock to a Holder.
2.31“Restricted Stock Unit” means a unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.
2.32“Restricted Stock Unit Award” means an Award granted pursuant to
Article VII.
2.33“Retirement” means retirement in accordance with the terms of a retirement
plan that is qualified under Section 401(a) of the Code and maintained by the
Company or an Affiliate in which the Holder is a participant.
2.34“Section 409A” means Section 409A of the Code and Department of Treasury
rules and regulations issued thereunder.


4

--------------------------------------------------------------------------------




2.35“Stock” means the common stock of the Company, no par value per share (or
such other par value as may be designated by act of the Company’s stockholders).
2.36“Stock Appreciation Right” or “SAR” means a right to receive a payment, in
cash or shares of Stock, equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the right is exercised over a
specified exercise price granted pursuant to Article VI.
2.37“Stock Award” means an Award in the form of shares of or that may be settled
in shares of Stock, including a Restricted Stock Award, a Restricted Stock Unit
Award or a Performance Award, and excluding Options and SARs.
2.38“Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in Section 409A of the Code and Department of Treasury guidance issued
thereunder.
2.39“Termination of Employment” means the termination of the Award recipient’s
employment relationship with the Company and all Affiliates.


ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
3.1Eligibility. The persons who are eligible to receive Awards under the Plan
are Employees and directors of the Company (except that directors may not
receive Awards of Incentive Options).
3.2Participation. Subject to the terms and provisions of the Plan, the Committee
may, from time to time, select the Employees to whom Awards shall be granted and
shall determine the nature and amount of each Award.


ARTICLE IV
 
GENERAL PROVISIONS RELATING TO AWARDS
4.1Authority to Grant Awards. The Committee may grant Awards to those Employees
as the Committee shall from time to time determine, under the terms and
conditions of the Plan. Subject only to any applicable limitations set out in
the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion. However, the Chief Executive Officer of the Company is
authorized to grant Options, SARs, and/or Stock Awards, with respect to no more
than 200,000 shares of Stock per Fiscal Year, as inducements to hire prospective
Employees and/or in connection with the promotion of current Employees, in each
case who will not be officers of the Company subject to the provisions of
Section 16 of the Exchange Act.
4.2Dedicated Shares; Maximum Awards. The aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan is 10,300,000. The
aggregate number of shares of Stock with respect to which Incentive Options may
be granted under the Plan is 2,000,000. The maximum number of shares of Stock
with respect to which Awards may be granted to an Employee during a Fiscal Year
is 1,000,000. The maximum value of a Cash Award to which may be granted to an
Employee during a Fiscal Year is $10,000,000. Each of the foregoing numerical
limits stated in this Section 4.2 shall


5

--------------------------------------------------------------------------------




be subject to adjustment in accordance with the provisions of Section 4.5. If
shares of Stock are withheld from payment of an Award to satisfy tax obligations
with respect to the Award, such shares of Stock will count against the aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan. If Shares are tendered in payment of an Option Price of an Option, such
shares of Stock will not be added to the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan. To the extent that
any outstanding Award is forfeited or cancelled for any reason or is settled in
cash in lieu of share of Stock, the shares of Stock allocable to such portion of
the Award may again be subject to an Award granted under the Plan.
4.3Non Transferability. Except as specified in the applicable Award Agreements
or in domestic relations court orders, Awards shall not be transferable by the
Holder other than by will or under the laws of descent and distribution, and
shall be exercisable, during the Holder’s lifetime, only by him or her. In the
discretion of the Committee, any attempt to transfer an Award other than under
the terms of the Plan and the applicable Award Agreement may terminate the
Award.
4.4Requirements of Law. The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stack as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.
4.5Changes in the Company’s Capital Structure.
(a)The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.


6

--------------------------------------------------------------------------------




(b)If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved, that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.
(c)If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
Section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award Agreement (provided that such exceptions shall not apply in
the case of a reincorporation merger), or as a result of the Committee’s
effectuation of one or more of the alternatives described below, there shall be
no acceleration of the time at which any Award then outstanding may be
exercised, and no later than ten days after the approval by the stockholders of
the Company of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, shall act to
effect one or more of the following alternatives, which may vary among
individual Holders and which may vary among Awards held by any individual Holder
(provided that, with respect to a reincorporation merger in which Holders of the
Company’s ordinary shares will receive one ordinary share of the successor
corporation for each ordinary share of the Company, none of such alternatives
shall apply and, without Committee action, each Award shall automatically
convert into a similar award of the successor corporation exercisable for the
same number of ordinary shares of the successor as the Award was exercisable for
ordinary shares of Stock of the Company):
(1)
accelerate the time at which some or all of the Awards then outstanding may be
exercised so that such Awards may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

(2)
require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per share



7

--------------------------------------------------------------------------------




equal to the excess, if any, of the per share price offered to stockholders of
the Company in connection with such Corporate Change over the exercise prices
under such Award for such shares;
(3)
with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award as the case may be will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

(4)
provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or

(5)
make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).

In effecting one or more of alternatives in (3), (4) or (5) immediately above,
and except as otherwise may be provided in an Award Agreement, the Committee, in
its sole and absolute discretion and without the consent or approval of any
Holder, may accelerate the time at which some or all Awards then outstanding may
be exercised.
(d)In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreements evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
(e)After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his or
her Restricted


8

--------------------------------------------------------------------------------




Stock appropriately adjusted based on the manner in which the shares of Stock
were adjusted under the terms of the agreement of merger or consolidation.
(f)The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Options or other Awards.
4.6Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under Section 83(b) of the Code with respect to any Award
without providing written notice of the election to the Vice President - Tax of
the Company.
4.7Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his or her Termination of Employment (a) committed a fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his or her
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate or (b) disclosed trade secrets of the Company or an Affiliate, then
as of the date the Committee makes its finding, any Awards awarded to the Holder
that have not been exercised by the Holder (including all Awards that have not
yet vested) will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate.
4.8Forfeiture Events. The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of non-competition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.


ARTICLE V
 
OPTIONS
5.1Authority to Grant Options. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Options under the
Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
5.2Type of Options Available. Options granted under the Plan may consist of
nonqualified stock options that are not intended to satisfy the requirements of
Section 422 of the Code and Incentive Options.


9

--------------------------------------------------------------------------------




5.3Option Agreement. Each Option grant under the Plan shall be evidenced by an
Option Agreement that shall specify (a) the Option Price, (b) the duration of
the Option, (c) the number of shares of Stock to which the Option pertains,
(d) the exercise restrictions applicable to the Option, and (e) such other
provisions as the Committee shall determine that are not inconsistent with the
terms and provisions of the Plan. Unless the Option Agreement specifies a
shorter general term, an Option shall expire on the tenth anniversary of the
date the Option is granted. Options may not include provisions that “reload” the
Option upon exercise.
5.4Option Price. The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the shares of Stock on the date the Option is granted.
Subject to the limitation set forth in the preceding sentence of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan. Except as provided in Section 4.5 (in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares)), the
terms of outstanding Options may not be amended to reduce the Option Price of
outstanding Options or cancel outstanding Options in exchange for cash, other
Awards or new Options with an Option Price that is less than the Option Price of
the original Options without shareholder approval.
5.5Exercise of Options. The Option Price shall be paid in full at the time of
exercise in cash or, if permitted by the Committee and elected by the Optionee,
the Optionee may purchase such shares by means of the Company withholding shares
of Stock otherwise deliverable on exercise of the Award or tendering shares of
Stock valued at Fair Market Value on the date of exercise, or any combination
thereof. The Committee, in its sole discretion, shall determine acceptable
methods for Optionee to tender shares of Stock or other Awards. The Committee
may provide for procedures to permit the exercise or purchase of such Awards by
use of the proceeds to be received from the sale of shares of Stock issuable
pursuant to an Award (including cashless exercise procedures approved by the
Committee involving a broker or dealer approved by the Committee). The Committee
may adopt additional rules and procedures regarding the exercise of Options from
time to time, provided that such rules and procedures are not inconsistent with
the provisions of this Section 5.5.
5.6Transferability of Options. No Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in an Optionee’s Option Agreement, all Options granted to an
Optionee under the Plan shall be exercisable during his or her lifetime only by
such Optionee. Any attempted assignment of an Option in violation of this
Section 5.6 shall be null and void.
5.7No Rights as Stockholder. An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until he or she exercises
the Option; and, except as otherwise provided in Section 4.5, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of such exercise.


10

--------------------------------------------------------------------------------






ARTICLE VI
 
STOCK APPRECIATION RIGHTS
The Committee may make Awards of SARs to eligible persons selected by it. The
exercise price for an SAR shall not be less than the Fair Market Value of the
Stock on the grant date. The holder of a tandem SAR may elect to exercise either
the Option or the SAR, but not both. The exercise period for a SAR shall extend
no more than 10 years after date the SAR is granted. SARs may not include
provisions that “reload” the SAR upon exercise. Subject to the foregoing
provisions, the terms, conditions, and limitations applicable to any SAR,
including, but not limited to, the term of any SAR and the date or dates upon
which the SAR becomes vested and exercisable, shall be determined by the
Committee. Except as provided in Section 4.5, the Committee shall not directly
or indirectly lower the exercise price of a previously granted SAR.


ARTICLE VII
 
RESTRICTED STOCK AWARDS
7.1Restricted Stock Awards. The Committee may make Awards of Restricted Stock to
eligible persons selected by it. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for Shares issued pursuant to a
Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.
7.2Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
7.3Holder’s Rights as Stockholder. Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, (i) shares of Stock subject to a Restricted Stock Award shall be
evidenced by book entry registration or in such other manner as the Committee
may determine and (ii) the certificates evidencing the shares of such Restricted
Stock (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto.


11

--------------------------------------------------------------------------------






ARTICLE VIII
 
RESTRICTED STOCK UNIT AWARDS
8.1Authority to Grant Restricted Stock Unit Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Restricted Stock Unit Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine. The amount of the
vesting and the transferability restrictions applicable to any Restricted Stock
Unit Award shall be determined by the Committee in its sole discretion. The
Company shall maintain a bookkeeping ledger account which reflects the number of
Restricted Stock Units credited under the Plan for the benefit of a Holder.
8.2Restricted Stock Unit Awards. A Restricted Stock Unit Award shall be similar
in nature to Restricted Stock Award except that no shares of Stock are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a share of Stock.
8.3Restricted Stock Unit Award Agreement. Each Restricted Stock Unit Award shall
be evidenced by an Award Agreement that contains any Substantial Risk of
Forfeiture, transferability restrictions, form and time of payment provisions
and other provisions not inconsistent with the Plan as the Committee may
specify.
8.4Form of Payment Under Restricted Stock Unit Award. Payment under a Restricted
Stock Unit Award shall be made in either cash or shares of Stock as specified in
the Holder’s Award Agreement.
8.5Time of Payment Under Restricted Stock Unit Award. A Holder’s payment under a
Restricted Stock Unit Award shall be made at such time as is specified in the
Holder’s Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2-1/2) months after the end of the Fiscal Year in which the Restricted
Stock Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (2) at a time that is permissible under Section 409A.
8.6Holder’s Rights as Stockholder. A Holder of a Restricted Stock Unit Award
shall have no rights of a stockholder with respect to the Restricted Stock Unit
Award. A Holder shall have no voting rights with respect to any Restricted Stock
Unit Award.
8.7Compliance With Section 409A. Restricted Stock Unit Awards shall be designed
and operated in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A.


ARTICLE IX
 
CASH AWARDS
An Award may be in the form of a Cash Award. The terms, conditions and
limitations applicable to a Cash Award, including, but not limited to, vesting
or other restrictions, shall be determined by the Committee.


12

--------------------------------------------------------------------------------






ARTICLE X
 
PERFORMANCE AWARDS
10.1Performance Awards. Without limiting the type or number of Awards that may
be made under the other provisions of this Plan, an Employee Award may be in the
form of a Performance Award. The terms, conditions and limitations applicable to
an Award that is a Performance Award shall be determined by the Committee. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will determine the value and/or amount of
Performance Awards that will be paid out to the Holder and/or the portion of an
Award that may be exercised.
10.2Nonqualified Performance Awards. Performance Awards granted to Holders that
are not intended to qualify as qualified performance-based compensation under
Code Section 162(m) shall be based on achievement of such Performance Goals and
be subject to such terms, conditions and restrictions as the Committee or its
delegate shall determine.
10.3Qualified Performance Awards. Performance Awards granted to Employees under
this Plan that are intended to qualify as qualified performance-based
compensation under Code Section 162(m) shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (1) 90 days after the commencement of the period of service to which
the Performance Goal relates and (2) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. One or more of such goals may apply to the
Employee, one or more business units, divisions or sectors of the Company, or
the Company as a whole, and if so desired by the Committee, by comparison with a
peer group of companies. A Performance Goal shall include one or more of the
following: earnings before interest, taxes, depreciation, amortization and
exploration expenses (EBITDAX), capital management, term of service, return on
capital employed, revenue growth, market share, margin growth, return on equity,
total stockholder return, increase in net after-tax earnings per share, market
price per share, growth in market price per share, increase in operating pre-tax
earnings, operating profit or improvements in operating profit, improvements in
certain asset or financial measures (including working capital and the ratio of
revenues to working capital), credit quality, expense ratios, pre-tax earnings
or variations of income criteria in varying time periods and economic value
added.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Qualified Performance Awards, it is
the intent of this Plan to conform with the standards of Code Section 162(m) and
Treasury Regulation § 1.162-27(e)(2)(i), as to grants to Covered Employees and
the Committee in establishing such goals and interpreting this Plan shall be
guided by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals applicable to Qualified Performance Awards, the
Committee must certify in writing that applicable Performance Goals and any of
the material terms thereof were, in fact, satisfied. For this purpose, approved
minutes of the Committee meeting in which the certification is made shall be
treated as such written


13

--------------------------------------------------------------------------------




certification. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee. The Committee may provide in any such
Performance Award that any evaluation of performance may include or exclude any
of the following events that occurs during a Performance Period: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, (f) acquisitions or divestitures, (g)
foreign exchange gains and losses and (h) settlement of hedging activities.
10.4Adjustment of Performance Awards. Awards that are intended to qualify as
Performance Awards may not be adjusted upward. The Committee may retain the
discretion to adjust such Performance Awards downward, either on a formula or
discretionary basis or any combination, as the Committee determines.


ARTICLE XI
 
ADMINISTRATION
11.1Awards. The Plan shall be administered by the Committee or, in the absence
of the Committee, the Plan shall be administered by the Board. The members of
the Committee shall serve at the discretion of the Board. The Committee shall
have full and exclusive power and authority to administer the Plan and to take
all actions that the Plan expressly contemplates or are necessary or appropriate
in connection with the administration of the Plan with respect to Awards granted
under the Plan.
11.2Minimum Vesting of Stock Awards. Any Stock Award granted to an Employee that
(a) is not a Performance Award shall have a minimum vesting period of three
years from the date of grant or (b) is a Performance Award shall have a minimum
performance period of one year from the date of grant; provided, however, that
(1) the Committee may provide for earlier vesting upon an Employee’s termination
of employment by reason of death, Disability or Change in Control and (2)
vesting of a Stock Award may occur incrementally over the three-year vesting
period or one-year minimum performance period, as applicable. The foregoing
notwithstanding, 5% of the total number of shares of Stock available for
issuance under this Plan shall not be subject to the minimum vesting period or
performance period, as applicable, described in the preceding sentence.
11.3Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to award granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No


14

--------------------------------------------------------------------------------




member of the Committee shall be liable for any act or omission of any other
member of the Committee or for any act or omission on his or her own part,
including but not limited to the exercise of any power or discretion given to
him or her under the Plan, except those resulting from his or her own gross
negligence or willful misconduct. In carrying out its authority under the Plan,
the Committee shall have full and final authority and discretion, including but
not limited to the following rights, powers and authorities, to:
(a)determine the persons to whom and the time or times at which Awards will be
made;
(b)determine the number and exercise price of shares of Stock covered in each
Award, subject to the terms and provisions of the Plan;
(c)determine the terms, provisions and conditions of each Award, which need not
be identical and need not match the default terms set forth in the Plan;
(d)accelerate the time at which any outstanding Award will vest;
(e)prescribe, amend and rescind rules and regulations relating to administration
of the Plan; and
(f)make all other determinations and take all other actions deemed necessary,
appropriate or advisable for the proper administration of the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. The Committee may
delegate to the Chief Executive Officer and to other employees of the Company
its administrative duties under this Plan (excluding its granting authority for
Awards, other than pursuant to the specific authorization described in Section
4.1) pursuant to such conditions or limitations as the Committee may establish.
The Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.
The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article XI and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all persons. The Committee may employ attorneys, consultants,
accountants, agents, and other persons, any of whom may be an Employee, and the
Committee, the Company, and its officers and Board shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.
11.4Decisions Binding. All determinations and decisions made by the Committee or
the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Holders and the estates and beneficiaries
of Employees and Holders.
11.5No Liability. Under no circumstances shall the Company, the Board or the
Committee incur liability for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan or the Company’s, the Committee’s or the
Board’s roles in connection with the Plan.


15

--------------------------------------------------------------------------------






ARTICLE XII
 
AMENDMENT OR TERMINATION OF PLAN
12.1Amendment, Modification, Suspension, and Termination. Subject to
Section 12.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.
12.2Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.


ARTICLE XIII
 
MISCELLANEOUS


13.1Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no right,
title, or interest whatsoever in or to any investments that the Company or any
of its Affiliates may make to aid in meeting obligations under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.
13.2No Employment Obligation. The granting of any Award shall not constitute an
employment contract, express or implied, nor impose upon the Company or any
Affiliate any obligation to employ or continue to employ, or utilize the
services of, any Holder. The right of the Company or any Affiliate to terminate
the employment of any person shall not be diminished or affected by reason of
the fact that an Award has been granted to him or her, and nothing in the Plan
or an Award Agreement shall interfere with or limit in any way the right of the
Company or its Affiliates to terminate any Holder’s employment at any time or
for any reason not prohibited by law.


16

--------------------------------------------------------------------------------




13.3Tax Withholding. The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Holder any sums required by federal,
state or local tax law to be withheld with respect to the vesting or exercise of
an Award or lapse of restrictions on an Award. In the alternative, the Company
may require the Holder (or other person validly exercising the Award) to pay
such sums for taxes directly to the Company or any Affiliate in cash or by check
within one day after the date of vesting, exercise or lapse of restrictions. In
the discretion of the Committee, and with the consent of the Holder, the Company
may reduce the number of shares of Stock issued to the Holder upon such Holder’s
exercise of an Option to satisfy the tax withholding obligations of the Company
or an Affiliate; provided that the Fair Market Value of the shares of Stock held
back does not exceed the amount that would be withheld if the Maximum Statutory
Tax Rate were used as the applicable tax withholding rate. The Committee may, in
its discretion, permit a Holder to satisfy any tax withholding obligations of
the Company or an Affiliate arising upon the vesting of Restricted Stock by
delivering to the Holder of the Restricted Stock Award a reduced number of
shares of Stock in the manner specified herein. If permitted by the Committee
and acceptable to the Holder, at the time of vesting of shares of Restricted
Stock, the Company shall (a) calculate the amount of the Company’s or an
Affiliate’s Maximum Statutory Tax Rate on the assumption that all such shares of
vested Restricted Stock are made available for delivery, (b) reduce the number
of such shares of Stock made available for delivery so that the Fair Market
Value of the shares of Stock withheld on the vesting date approximates no more
than the Maximum Statutory Tax Rate and (c) in lieu of the withheld shares of
Stock, remit cash to the United States Treasury and other applicable
governmental authorities, on behalf of the Holder, in the Fair Market Value of
the withheld shares of Stock. The Company shall withhold only whole shares of
Stock pursuant to this Section 13.3. Where the Fair Market Value of the withheld
shares of Stock does not equal the amount of the Company’s or its Affiliate’s
tax withholding obligation arising with respect to the vesting or exercise of an
Award or lapse of restrictions on an Award, the Holder must satisfy the
Company’s remaining tax withholding obligation in some other manner permitted
under this Section 13.3. The withheld shares of Stock not made available for
delivery by the Company shall be retainedby the Company or will be cancelled
and, in either case, the Holder’s right, title and interest in such shares of
Stock shall terminate. The Company shall have no obligation upon the vesting or
exercise of an Award or lapse of restrictions on an Award until the Company or
an Affiliate has received payment sufficient to cover the Company’s tax
withholding obligation with respect to that vesting, exercise or lapse of
restrictions. Neither the Company nor any Affiliate shall be obligated to advise
a Holder of the existence of the tax or the amount which it will be required to
withhold.
13.4Written Agreement. Each Award shall be embodied in a written agreement or
statement which shall be subject to the terms and conditions of the Plan. The
Award Agreement shall be signed by a member of the Committee on behalf of the
Committee and the Company or by an executive officer of the Company, other than
the Holder, on behalf of the Company, and may be signed by the Holder to the
extent required by the Committee. The Award Agreement may specify the effect of
a Change in Control on the Award. The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.
13.5Indemnification of the Committee. The Company shall indemnify each present
and future member of the Committee against, and each member of the Committee
shall be entitled without further action on his or her part to indemnity from
the Company for, all expenses (including attorney’s fees, the amount of
judgments and the amount of approved settlements made with a view to the
curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection


17

--------------------------------------------------------------------------------




with or arising out of any action, suit or proceeding in which such member may
be involved by reason of such member being or having been a member of the
Committee, whether or not he or she continues to be a member of the Committee at
the time of incurring the expenses, including, without limitation, matters as to
which such member shall be finally adjudged in any action, suit or proceeding to
have been negligent in the performance of such member’s duty as a member of the
Committee. However, this indemnity shall not include any expenses incurred by
any member of the Committee in respect of matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been guilty of
grass negligence or willful misconduct in the performance of his or her duty as
a member of the Committee. In addition, no right of indemnification under the
Plan shall be available to or enforceable by any member of the Committee unless,
within 60 days after institution of any action, suit or proceeding, such member
shall have offered the Company, in writing, the opportunity to handle and defend
same at its own expense. This right of indemnification shall inure to the
benefit of the heirs, executors or administrators of each member of the
Committee and shall be in addition to all other rights to which a member of the
Committee may be entitled as a matter of law, contract or otherwise.
13.6Gender and Number. If the context requires, words of one gender when used in
the Plan shall include the other and words used in the singular or plural shall
include the other.
13.7Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
13.8Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.
13.9Other Compensation Plans. The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees.
13.10Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
13.11Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result, of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
13.12Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
13.13Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for shares of Stock issued under the Plan prior to:


18

--------------------------------------------------------------------------------




(a)
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

(b)
completion of any registration or other qualification of the Stock under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

13.14Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.
13.15No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
13.16Waiver of Jury. Each Award Agreement shall specify that the Award recipient
and the Company shall both waive a trial by jury of any or all issues arising in
any action or proceeding between the parties or their successors, heirs and
assigns, under or connected with the Award, the Plan, or any of the provisions
of the Award Agreement or the Plan.
13.17Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Texas, without regard to principles of conflicts of law.
13.18Compliance With Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. Each Award Agreement for
an Award that is intended to comply with the requirements of Section 409A shall
be construed and interpreted in accordance with such intention. If the Committee
determines that an Award, Award Agreement, payment, distribution, deferral
election, transaction, or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken or implemented, cause a Holder to
become subject to additional taxes under Section 409A, then unless the Committee
specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder. The exercisability of an Option shall not be
extended to the extent that such extension would subject the Holder to
additional taxes under Section 409A.




19